DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 23-42 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 23-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi, et al. [US 20170257358] in view of Li, et al [CN 206892877].
As per claim 23:	Ebrahimi, et al. teach an authentication process for contemporaneously authenticating a credential and a credential holder, comprising:
accepting a credential from a credential holder, wherein the credential includes a machine-readable indicia [Ebrahimi: para 0007, 0047-0048; the claimed “a machine-readable indicia” can be given the broadest reasonable interpretation (BRI) as a readable or scannable type code, which may be in the form of a bar code or label (e.g. quick response (QR) code that can be read/scannable). More examples of credential (which is part of login authorization to server): para 0066, 0113] having a signed data structure; [Ebrahimi: para 0072-0074, 0092; The response of the login from the user by means of an envelope or a message refers to credential of a user, which is related to accepting a credential from a credential holder that is specified in the QR code encoding and the server is able to authenticate the user and allow the user to login on the website]
scanning the machine-readable indicia from the credential, to obtain the signed data structure on a computing device; [Ebrahimi: para 0067-0069; a signature of the web data may be generated, using the private key of the web server. The web data and the signature are combined into an envelope of web data. The claimed “computing device” for which signed data structure is obtained can broadly be given as a server (web server). See also Ebrahimi: para 0168]
decrypting the signed data structure into a decrypted data structure having a matchable biometric template on the computing device; [Ebrahimi: para 0041, 0076; various operations are performed by web server upon receipt of the secure envelope in the form of the confirmation login request. In particular, if the envelope is optionally encrypted, a decryption process is performed (e.g., using the private key of the web server). As such, after decryption the data in the envelope is known, to include at least one of session ID, a user ID, and a seal of the user ID registering the user ID, affirmation of the login challenge, etc. A verification of the signature may be performed to determine whether the data is trustworthy. The verification logic is well known, and includes inputting at least one of the user data provided in the envelope, the public key of the user, and the signature of the user data, wherein the verification logic confirms or denies the verification of the user data. As such, the envelope (or shared string) is decrypted which includes user ID and data associated to the user of login challenge]
reading the decrypted data structure to check an authenticity of the credential; [Ebrahimi: para 0076, 0086, 0113]
extracting the matchable biometric template from the decrypted data structure when the authenticity of the credential is confirmed on the computing device; [Ebrahimi: para 0111-0114; After scanning, the data contained in the challenge response is optionally decrypted using the private key of the user, if the data was previously encrypted. The shared-string is extracted. Verification of the returned shared-string included in the challenge response is performed to ensure the same value for the shared-string is being passed throughout this portion of the login process -para 0112. The confirmation login request includes a second envelope of data comprising at a minimum the shared string and optionally the session ID, the user ID, and a seal of the user ID registering the user ID with the identity manager. In response, after the web server 320 receives the message (e.g., second envelope of data), the data contained therein is optionally decrypted. All the signatures are verified to be authentic from the user-para 0113. Performing biometric authentication of a user where authentication may be performed in conjunction with a login process. Using TouchID would require a server to trust a mobile device, such as device 11 in FIG. 6A. Biometrics authentication described allows the server to biometrically authenticate the user -para 0114. Thus, the biometric (TouchID) authenticates the user which suggests this biometric template is data of the envelope (or shared string) that was decrypted and verified as part of authentication of the user. More examples on para 0121-0125]
acquiring a biometric data sample from the credential holder on the computing device; [Ebrahimi: para 0116, 0122]
**executing a 1:1 matching algorithm to compare the biometric data sample of the credential holder and the extracted matchable biometric template on the computing device; and [**as rejected under a secondary reference, discussion below]
authenticating the credential holder when the biometric data sample matches the extracted matchable biometric template. [Ebrahimi: para 0126-0127; The user is authenticated when the newly captured/created biometric data and the newly presented original biometric data match. More examples on para 0063, 0117]
However, Ebrahimi did not clearly include “extracting the matchable biometric template from the decrypted data structure when the authenticity of the credential is confirmed”.
Li disclose utility model by setting two-dimensional code printing device on the production line with coding software to realize product quality monitoring information at the surface of product printed, which replaces the traditional label form, so as to improve the information completeness and tracking product quality, improves the working efficiency of automatic production. In addition, two-dimensional bar has byte indicates mode which can transmit each kind of language character, photograph and fingerprint image data with the encryption algorithm conversion form a byte, then the byte is expressed by two-dimensional bar code. Mark information of product sufficient to the majority of processing two-dimension code coding so that the product label information can be completely matched, identifying the check through the decryption algorithm to recover the original information with high security and avoids forgery of the information. [Li: pg.2, line 17-29]. Li obviously suggests “extracting the matchable biometric template from the decrypted data structure when the authenticity of the credential is confirmed”, by a checking process through the decryption algorithm with the ability to determine information (i.e. fingerprint) can completely match (i.e. 1:1) where motivation would be to recover the original information with high security and avoids forgery of the information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with Ebrahimi to teach “extracting the matchable biometric template from the decrypted data structure when the authenticity of the credential is confirmed” for the reason to recover the original information with high security and avoids forgery of the information.
Claim 24: Ebrahimi: para 0076, 0113; discussing the authentication process according to claim 23, wherein the decrypted data structure further comprises a credential identifier and the authentication process further comprises extracting the credential identifier when the authenticity of the credential holder is confirmed.
Claim 25: Ebrahimi: para 0114-0120; discussing the authentication process according to claim 23 wherein the matchable biometric template includes a first matchable biometric template and a second matchable biometric template, and the authentication process further comprises: extracting the first and second matchable biometric templates from the decrypted data structure when the authenticity of the credential is confirmed; acquiring a first biometric data sample of the credential holder; executing a 1:1 matching algorithm to compare the first biometric data sample of the credential holder and the extracted first matchable biometric template; acquiring a second biometric data sample of the credential holder; executing the 1:1 matching algorithm to compare the second biometric data sample of the credential holder and the extracted second matchable biometric template [Ebrahimi: para 0124-0125]; authenticating the credential holder when the first biometric data sample matches the extracted first matchable biometric template and the second biometric data sample matches the extracted second matchable biometric template. [Ebrahimi: para 0126-0127]
Claim 26: Ebrahimi: para 0092, 0119; discussing the authentication process according to claim 23, wherein the matchable biometric template includes a biometric modality.
Claim 27: Ebrahimi: para 0092, 0119; discussing the authentication process of claim 26, wherein the biometric modality is selected from a group consisting of a facial biometric, a voice biometric, fingerprint biometric, iris biometric, EKG biometric, heart rate biometric and combinations thereof.
Claim 28: Ebrahimi: para 0090; discussing the authentication process according to claim 23, further comprising decrypting the signed data structure using a public key.
Claim 29: Ebrahimi: para 0121-0126; discussing the authentication process according to claim 23, further comprising: creating the matchable biometric template using a first biometric data sample of the credential holder at a first time; signing and encrypting the matchable biometric template into the signed data structure; and embedding the signed data structure into the machine-readable indicia for future credential holder authentication. [Ebrahimi: para 0138]
Claim 30: Ebrahimi: para 0076, 0089; discussing the authentication process according to claim 29, further comprising signing and encrypting the signed data structure using a private key.
Claim 31: Ebrahimi: para 0069, 0093-0094, 0138; discussing the authentication process according to claim 23, wherein the machine-readable indicia comprises a QR code embedded into a physical credential, and the authentication process further comprises scanning the QR code on the tangible credential.
Claim 32: Ebrahimi: para 0069, 0072; discussing the authentication process according to Claim 23, wherein scanning a machine-readable indicia from the credential comprises: presenting a digital credential with the machine-readable indicia to the credential holder, wherein the machine-readable indicia includes the signed data structure and a one-time session use token; and scanning the machine-readable indicia from the virtual credential [Ebrahimi: para 0168]; wherein the authentication process further comprises issuing the one-time session use token to the credential holder when the biometric data sample matches the extracted matchable biometric template. [Ebrahimi: para 0074, 0133-0135]
As per claim 33:	Ebrahimi, et al. teach a non-transitory computer readable medium having instructions stored thereon that, when executed on a computing device having a processor, cause the processor to contemporaneously authenticates a credential that includes a machine-readable indicia [Ebrahimi: para 0007, 0047-0048; the claimed “a machine-readable indicia” can be given the broadest reasonable interpretation (BRI) as a readable or scannable type code, which may be in the form of a bar code or label (e.g. quick response (QR) code that can be read/scannable). More examples of credential (which is part of login authorization to server): para 0066, 0113] having a signed data structure presented by a credential holder [Ebrahimi: para 0072-0074, 0092; The response of the login from the user by means of an envelope or a message refers to credential of a user, which is related to accepting a credential from a credential holder that is specified in the QR code encoding and the server is able to authenticate the user and allow the user to login on the website] by executing a process comprising: 
scanning from the credential, to obtain the signed data structure on the computing device; [Ebrahimi: para 0067-0069; a signature of the web data may be generated, using the private key of the web server. The web data and the signature are combined into an envelope of web data. The claimed “computing device” for which signed data structure is obtained can broadly be given as a server (web server). See also Ebrahimi: para 0168]
decrypting the signed data structure into a decrypted data structure having a matchable biometric template on the computing device; [Ebrahimi: para 0041, 0076; various operations are performed by web server upon receipt of the secure envelope in the form of the confirmation login request. In particular, if the envelope is optionally encrypted, a decryption process is performed (e.g., using the private key of the web server). As such, after decryption the data in the envelope is known, to include at least one of session ID, a user ID, and a seal of the user ID registering the user ID, affirmation of the login challenge, etc. A verification of the signature may be performed to determine whether the data is trustworthy. The verification logic is well known, and includes inputting at least one of the user data provided in the envelope, the public key of the user, and the signature of the user data, wherein the verification logic confirms or denies the verification of the user data. As such, the envelope (or shared string) is decrypted which includes user ID and data associated to the user of login challenge]
reading the decrypted data structure to check an authenticity of the credential; [Ebrahimi: para 0076, 0086, 0113]
extracting the matchable biometric template from the decrypted data structure when the authenticity of the credential is confirmed on the computing device; [Ebrahimi: 0111-0114; After scanning, the data contained in the challenge response is optionally decrypted using the private key of the user, if the data was previously encrypted. The shared-string is extracted. Verification of the returned shared-string included in the challenge response is performed to ensure the same value for the shared-string is being passed throughout this portion of the login process -para 0112. The confirmation login request includes a second envelope of data comprising at a minimum the shared string and optionally the session ID, the user ID, and a seal of the user ID registering the user ID with the identity manager. In response, after the web server 320 receives the message (e.g., second envelope of data), the data contained therein is optionally decrypted. All the signatures are verified to be authentic from the user-para 0113. Performing biometric authentication of a user where authentication may be performed in conjunction with a login process. Using TouchID would require a server to trust a mobile device, such as device 11 in FIG. 6A. Biometrics authentication described allows the server to biometrically authenticate the user -para 0114. Thus, the biometric (TouchID) authenticates the user which suggests this biometric template is data of the envelope (or shared string) that was decrypted and verified as part of authentication of the user. More examples on para 0121-0125]
acquiring a biometric data sample from the credential holder; [Ebrahimi: para 0116, 0122]
executing a 1:1 matching algorithm on the computing device to compare the biometric data sample of the credential holder and the extracted matchable biometric template; and ** [**as rejected under a secondary reference, discussion below]   
authenticating the credential holder when the biometric data sample matches the extracted matchable biometric template. [Ebrahimi: para 0126-0127; The user is authenticated when the newly captured/created biometric data and the newly presented original biometric data match. More examples on para 0063, 0117]
However, Ebrahimi did not clearly include “extracting the matchable biometric template from the decrypted data structure when the authenticity of the credential is confirmed”.
Li disclose utility model by setting two-dimensional code printing device on the production line with coding software to realize product quality monitoring information at the surface of product printed, which replaces the traditional label form, so as to improve the information completeness and tracking product quality, improves the working efficiency of automatic production. In addition, two-dimensional bar has byte indicates mode which can transmit each kind of language character, photograph and fingerprint image data with the encryption algorithm conversion form a byte, then the byte is expressed by two-dimensional bar code. Mark information of product sufficient to the majority of processing two-dimension code coding so that the product label information can be completely matched, identifying the check through the decryption algorithm to recover the original information with high security and avoids forgery of the information. [Li: pg.2, line 17-29]. Li obviously suggests “extracting the matchable biometric template from the decrypted data structure when the authenticity of the credential is confirmed”, by a checking process through the decryption algorithm with the ability to determine information (i.e. fingerprint) can completely match (i.e. 1:1) where motivation would be to recover the original information with high security and avoids forgery of the information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with Ebrahimi to teach “extracting the matchable biometric template from the decrypted data structure when the authenticity of the credential is confirmed” for the reason to recover the original information with high security and avoids forgery of the information.
Claim 34: Ebrahimi: para 0076, 0113; discussing the non-transitory computer readable medium according to claim 33, wherein the decrypted data structure further comprises a credential identifier and the authentication process further comprises extracting the credential identifier when the authenticity of the credential is confirmed.
Claim 35: Ebrahimi: para 0114-0120; discussing the non-transitory computer readable medium according to claim 33, wherein the matchable biometric template includes a first matchable biometric template and a second matchable biometric template, and the non-transitory computer readable medium includes instructions stored thereon that, when executed by a processor, cause the processor to contemporaneously authenticates a credential and a credential holder by executing a process further comprising: extracting the first and second matchable biometric template from the decrypted data structure when the authenticity of the credential is confirmed; acquiring a first biometric data sample of the credential holder; executing a 1:1 matching algorithm to compare the first biometric data sample of the credential holder and the extracted first matchable biometric template; acquiring a second biometric data sample of the credential holder; executing the 1:1 matching algorithm to compare the second biometric data sample of the credential holder and the extracted second matchable biometric template [Ebrahimi: para 0124-0125]; authenticating the credential holder when the first biometric data sample matches the extracted first matchable biometric template and the second biometric data sample matches the extracted second matchable biometric template. [Ebrahimi: para 0126-0127] 
Claim 36: Ebrahimi: para 0121-0126; discussing the non-transitory computer readable medium according to 33, wherein the non-transitory computer readable medium includes instructions stored thereon that, when executed by a processor, cause the processor to contemporaneously authenticates a credential and a credential holder by executing a process further comprising: creating the matchable biometric template using a first biometric data sample of the credential holder at a first time; encrypting the matchable biometric template into the signed data structure; and embedding the signed data structure into the machine-readable indicia for future credential holder authentication. [Ebrahimi: para 0104] 
Claim 37: Ebrahimi: para 0124-0126; discussing the non-transitory computer readable medium according to claim 33, wherein the machine-readable indicia comprises a QR code embedded into the credential, and the non-transitory computer readable medium includes instructions stored thereon that, when executed by a processor, cause the processor to contemporaneously authenticates a credential and a credential holder by executing a process further comprising scanning the QR code. [Ebrahimi: para 0168]
Claim 38: Ebrahimi: para 0069, 0072; discussing the non-transitory computer readable medium according to claim 11, wherein the non-transitory computer readable medium includes instructions stored thereon that, when executed by a processor, cause the processor to contemporaneously authenticates a credential and a credential holder by executing a process further comprising: presenting a transient credential with the machine-readable indicia to the credential holder, wherein the machine-readable indicia includes the signed data structure and a one-time session use token; and scanning the machine-readable indicia from the virtual credential [Ebrahimi: para 0168]; and wherein the authentication process further comprises issuing the one-time session use token to the credential holder when the biometric data sample matches the extracted matchable biometric template. [Ebrahimi: para 0074, 0133-0135] 
As per claim 39:	Ebrahimi, et al. teach a system for contemporaneously authenticating a credential holder and a credential that includes a machine-readable indicia [Ebrahimi: para 0007, 0047-0048; the claimed “a machine-readable indicia” can be given the broadest reasonable interpretation (BRI) as a readable or scannable type code, which may be in the form of a bar code or label (e.g. quick response (QR) code that can be read/scannable). More examples of credential (which is part of login authorization to server): para 0066, 0113] having a signed data structure presented by the credential holder [Ebrahimi: para 0072-0074, 0092; The response of the login from the user by means of an envelope or a message refers to credential of a user, which is related to accepting a credential from a credential holder that is specified in the QR code encoding and the server is able to authenticate the user and allow the user to login on the website], the system comprising on a computing device: 
a data capture device configured to scan the machine-readable indicia including the signed data structure from the credential; [Ebrahimi: para 0067-0069; a signature of the web data may be generated, using the private key of the web server. The web data and the signature are combined into an envelope of web data. The claimed “computing device” for which signed data structure is obtained can broadly be given as a server (web server). See also Ebrahimi: para 0168]
a biometric acquisition device configured to acquire a biometric data sample of the credential holder; and [Ebrahimi: para 0116, 0122]
an authentication module including an authentication program having instructions stored in memory and executed on an authentication processor to: 
decrypt the signed data structure into a decrypted data structure having a matchable biometric template; [Ebrahimi: para 0041, 0076; various operations are performed by web server upon receipt of the secure envelope in the form of the confirmation login request. In particular, if the envelope is optionally encrypted, a decryption process is performed (e.g., using the private key of the web server). As such, after decryption the data in the envelope is known, to include at least one of session ID, a user ID, and a seal of the user ID registering the user ID, affirmation of the login challenge, etc. A verification of the signature may be performed to determine whether the data is trustworthy. The verification logic is well known, and includes inputting at least one of the user data provided in the envelope, the public key of the user, and the signature of the user data, wherein the verification logic confirms or denies the verification of the user data. As such, the envelope (or shared string) is decrypted which includes user ID and data associated to the user of login challenge] 
read the decrypted data structure to check an authenticity of the credential; [Ebrahimi: para 0076, 0086, 0113]
extract the matchable biometric template from the decrypted data structure when the authenticity of the credential is confirmed; [Ebrahimi: para 0111-0114; After scanning, the data contained in the challenge response is optionally decrypted using the private key of the user, if the data was previously encrypted. The shared-string is extracted. Verification of the returned shared-string included in the challenge response is performed to ensure the same value for the shared-string is being passed throughout this portion of the login process -para 0112. The confirmation login request includes a second envelope of data comprising at a minimum the shared string and optionally the session ID, the user ID, and a seal of the user ID registering the user ID with the identity manager. In response, after the web server 320 receives the message (e.g., second envelope of data), the data contained therein is optionally decrypted. All the signatures are verified to be authentic from the user-para 0113. Performing biometric authentication of a user where authentication may be performed in conjunction with a login process. Using TouchID would require a server to trust a mobile device, such as device 11 in FIG. 6A. Biometrics authentication described allows the server to biometrically authenticate the user -para 0114. Thus, the biometric (TouchID) authenticates the user which suggests this biometric template is data of the envelope (or shared string) that was decrypted and verified as part of authentication of the user. More examples on para 0121-0125] 
**execute a 1:1 matching algorithm to compare the biometric data sample of the credential holder and the extracted matchable biometric template; and [**as rejected under a secondary reference, discussion below]
authenticate the credential holder when the biometric data sample matches the extracted matchable biometric template. [Ebrahimi: para 0126-0127; The user is authenticated when the newly captured/created biometric data and the newly presented original biometric data match. More examples on para 0063, 0117] 
However, Ebrahimi did not clearly include “extracting the matchable biometric template from the decrypted data structure when the authenticity of the credential is confirmed”.
Li disclose utility model by setting two-dimensional code printing device on the production line with coding software to realize product quality monitoring information at the surface of product printed, which replaces the traditional label form, so as to improve the information completeness and tracking product quality, improves the working efficiency of automatic production. In addition, two-dimensional bar has byte indicates mode which can transmit each kind of language character, photograph and fingerprint image data with the encryption algorithm conversion form a byte, then the byte is expressed by two-dimensional bar code. Mark information of product sufficient to the majority of processing two-dimension code coding so that the product label information can be completely matched, identifying the check through the decryption algorithm to recover the original information with high security and avoids forgery of the information. [Li: pg.2, line 17-29]. Li obviously suggests “extracting the matchable biometric template from the decrypted data structure when the authenticity of the credential is confirmed”, by a checking process through the decryption algorithm with the ability to determine information (i.e. fingerprint) can completely match (i.e. 1:1) where motivation would be to recover the original information with high security and avoids forgery of the information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with Ebrahimi to teach “extracting the matchable biometric template from the decrypted data structure when the authenticity of the credential is confirmed” for the reason to recover the original information with high security and avoids forgery of the information.
Claim 40: Ebrahimi: para 0066, 0121; discussing the system according to claim 39, further comprising wherein the biometric acquisition device comprises one of a camera, a microphone, and a fingerprint sensor.
Claim 41: Ebrahimi: para 0092, 0119; discussing the system according to claim 39, wherein the matchable biometric template includes a biometric modality selected from a group consisting of a facial biometric, a voice biometric, fingerprint biometric, iris biometric, EKG biometric, heart rate biometric and combinations thereof and the biometric acquisition device is configured to sample the biometric modality of the credential holder.
Claim 42: Ebrahimi: para 0066, 0119; discussing the system according to claim 39, further comprising a mobile device including the data capture device, the biometric acquisition device and the authentication module.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 23-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The arguments are moot as they are directed towards limitations that are now taught by a new prior arts, Ebrahimi in view of Li. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435